Citation Nr: 0616446	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from September 1997 to 
December 2001.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
The appellant is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Buffalo, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  An April 2002 rating decision found that the veteran was 
entitled to a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU), 
effective from June 12, 2001; the RO notified the veteran of 
this award in VA correspondence dated October 24, 2002.

2.  An April 2003 rating decision changed the effective date 
for the veteran's total rating to December 14, 1994.  

3.  The appellant filed an application for DEA benefits on 
September 22, 2003 requesting payment for courses completed 
during the period of September 1997 to December 2001 at Rider 
University.  

4.  An Enrollment Certification was received in November 
2003.  


CONCLUSION OF LAW

The criteria for the retroactive payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, for periods of enrollment from September 
1997 to December 2001, have been met.  38 U.S.C.A. §§ 3501, 
3513, 3672, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.1030, 
21.3020, 21.3021, 21.3041, 21.4131 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App.132, 138 (2002).  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Finally, given the favorable decision, no harm to the 
appellant can possibly result from proceeding with a review 
of his claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The appellant contends that he is entitled to retroactive 
payments for Chapter 35 DEA benefits.  He argues that the 
VA's delay in notifying his father of his total rating caused 
his application to be untimely.  

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a veteran who has a total and permanent 
disability rating from service-connected disability (TDIU).  
See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 
21.3021.

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date. 38 C.F.R. § 21.3041(a).  This 
beginning date may be tolled in certain situations, including 
when the veteran's permanent and total disability rating is 
assigned after the child reaches age 18, but before the child 
becomes 26 years old.  See 38 C.F.R. § 21.3041(b)(2)(ii).  In 
that case, the beginning date of eligibility will be the 
effective date of the TDIU rating or the date of notification 
to the veteran of such rating, whichever is more advantageous 
to the child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513; 38 
C.F.R. § 21.1030.  The date of claim is the date on which a 
valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance.  If the child files an informal claim 
and then files a formal claim within one year of the date 
that VA subsequently requested a formal application for 
benefits, the date of claim is normally construed as the date 
that VA received the informal claim.  See 38 C.F.R. § 
21.1029(b).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131.  Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:

(1) If the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date is the latest of: (i) the beginning date 
of eligibility as determined by 38 C.F.R. § 21.3041(a) or 
(b); (ii) one year before the date of claim as determined by 
38 C.F.R. § 21.1029(b); (iii) the date the educational 
institution certifies under 38 C.F.R. § 21.4131(b) or (c); or 
(iv) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.

(2) If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of: (i) 
the date the educational institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or (ii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  See 38 
U.S.C.A. § 3672; 38 C.F.R. § 21.4131(d).

Moreover, on November 1, 2000, the President signed into law 
the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), 
now codified as amended at 38 U.S.C.A. § 5113.  The amended 
statute provided that when determining the effective date of 
an award under Chapter 35, VA may consider the individual's 
application as having been filed on the eligibility date of 
the individual, but only if the eligibility date is more than 
one year before the date of the initial rating decision and 
that individual submits an original application for 
educational assistance under Chapter 35 within one year of 
the rating decision.  See 38 U.S.C.A. § 5113.

As applicable to this case, a program of education under 
Chapter 35 is defined as any curriculum or any combination of 
unit courses or subjects pursued at an educational 
institution which is generally accepted as necessary to 
fulfill the requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  See 38 U.S.C.A. § 3501(a)(5); 38 
C.F.R. § 21.3021(h). 

The material facts in this case are not in dispute.  The 
record reflects that the RO awarded the veteran entitlement 
to a TDIU in a rating decision dated April 8, 2002.  The 
effective date of the 100 percent evaluation was June 12, 
2001.  The veteran did not receive a notification letter 
regarding this decision until October 24, 2002.  

The veteran submitted a notice of disagreement with the 
effective date of his 100 percent evaluation.  A rating 
decision dated April 25, 2003 changed the effective date of 
the 100 percent evaluation to December 14, 1994.  This 
decision also found that basic eligibility for DEA was 
established from December 14, 1994.  The veteran was notified 
of this decision in a July 9, 2003 letter.  

On September 22, 2003, the appellant filed an application for 
DEA benefits.  He indicated that he needed to be repaid for 
courses completed during the period of September 1997 to 
December 2001 at Rider University.  He also submitted his 
course transcripts at this time.  

In an October 2003 letter, the RO informed the appellant that 
before his application for education benefits could be 
processed, he had to elect a beginning date.  He was told 
that he could choose May [redacted], 1997, which was his 18th 
birthday, or October 24, 2002, which is the date VA told the 
veteran he was permanently and totally disabled, or any date 
between those two dates.  The ending date of his benefits 
would be eight years from the date he chose.  However, the RO 
further noted that although the appellant could choose any of 
the above dates as his beginning date, benefits could not be 
paid prior to September 22, 2002, which was one year before 
his application had been received on September 22, 2003.  
Finally, the letter stated that notice of his choice of start 
date must be received within 60 days.  Otherwise, April 8, 
2002, the date the veteran's rating was determined, would be 
assigned as his start date. 

An enrollment certification was received from the appellant 
on November 24, 2003.  This reflected that the appellant had 
been enrolled at Rider University for periods beginning 
September 3, 1997, and ending December 18, 2001.  

The RO notified the appellant on January 16, 2004 that VA was 
unable to pay for any of his enrollment at Rider University.  
The letter stated that he became eligible for benefits on 
April 8, 2002, the date which VA had assigned as his 
beginning date.  However, he was unable to be paid benefits 
prior to September 22, 2002, which was one year prior to the 
date the claim for benefits had been received.  Since he had 
attended Rider University from September 1997 to December 
2001, the entire period was before he was eligible, and 
therefore benefits could not be paid.  

In February 2004, the appellant submitted a notice of 
disagreement with the January 2004 decision.  

In a June 2004 statement of the case, the RO stated that a 
claim for retroactive DEA benefits for the period from 
September 3, 1997 to September 5, 2001 remained denied.  The 
RO noted that the appellant had not replied to their request 
for him to elect a beginning date for his Chapter 35 benefits 
and that therefore, as prescribed by law, the date of the 
rating decision was assigned.  The appellant had been issued 
a Certificate of Eligibility for Chapter 35 benefits in 
January 2004.  It was further noted that under the current 
regulations, VA could not pay for training that took place 
more than one year before the date the appellant's claim had 
been received.  In this case, the claim had been received on 
September 22, 2003, which meant that benefits could not be 
paid prior to September 22, 2002.  It was noted that there 
was an exception to these rules, which stated that in certain 
cases, Chapter 35 benefits may be paid more than one year 
before a claim for benefits is received.  This law allowed 
retroactive payment as far back as the effective date of the 
veteran's rating decision, provided that the rating decision 
was made more than one year after the effective date of the 
rating, and that the dependent child's claim was received 
within one year of the date of the rating decision.  However, 
the RO said that the appellant did not qualify for this 
exception because his September 22, 2003 claim had been 
received more than one year after the April 8, 2002, rating 
decision.  

In the August 2004 substantive appeal, the appellant's 
representative noted that the veteran had not been informed 
of the April 8, 2002 rating decision until the October 24, 
2002 letter.  Therefore, because the appellant had filed the 
September 22, 2003 claim within one year of the receipt of 
the notification, they believed his claim was timely.  In 
addition, the appellant further noted that the April 2003 
rating decision had granted an earlier effective date for the 
TDIU, and that the September 22, 2003 claim had been received 
within one year of this decision.  

After careful review and consideration of the evidence, the 
Board finds that entitlement to retroactive DEA benefits for 
the periods of enrollment from September 1997 to December 
2001 is warranted.  

The appellant has been certified as basically eligible to 
receive DEA benefits.  Under most circumstances, payment of 
these benefits is precluded earlier than one year before 
receipt of the claim for benefits.  In this case, the claim 
was received on September 22, 2003, which would seemingly 
prohibit payments prior to September 22, 2002.  However, the 
provisions of 38 U.S.C.A. § 5113 allow for certain 
exceptions.  The Board finds that in this case, the 
requirements for the exception have been meet.  The December 
14, 1994 effective date for the veteran's total rating 
precedes the date of the April 8, 2002 rating decision which 
established a 100 percent evaluation by more than a year.  
The appellant submitted his claim for DEA benefits on 
September 22, 2003, which is within one year of the October 
24, 2002 notice of the decision.  At this juncture, the Board 
notes that 38 U.S.C.A. § 5113 states that the claim must be 
received within one year of the date of the rating decision, 
and does not mention the date of notification.  However, the 
United States Court of Appeals for Veterans Claims (Court), 
in a May 2006 precedent decision, interpreted this provision 
to mean a claim received within one year of notification of 
the award, and not the rating decision.  See Friedsam v. 
Nicholson, 2006 WL 1237261 (Vet. App.).  Furthermore, the 
November 24, 2003, enrollment certification was received 
within 60 days of the October 2003 request to select a 
beginning date, and if necessary may be interpreted as 
selecting September 3, 1997, the date he began study at Rider 
University.  Therefore, as the appellant has met the 

(CONTINUED ON NEXT PAGE)


requirements of 38 U.S.C.A. § 5113, DEA benefits for the 
periods of enrollment from September 1997 to December 2001 
are authorized. 


ORDER

Entitlement to retroactive payment of Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from September 1997 to 
December 2001 is granted. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


